Per Curiam:
This is an application to the supreme court for an order fixing the sum, terms, and conditions of an undertaking which will operate to stay ail proceedings upon the judgment and decree of the district court of the fifth judicial distilct entered in the above-entitled action on the 3d day of May, 1917. Its main purpose is to stay the operation of that portion of the judgment of the court below ■which, in an action for divorce between the plaintiff, Lawrence Random, and the defendant Eliza Random, found the issues for the plain*288tiff, Lawrence Random, and awarded to him the sole custody of the minor children, aged eleven, nine, and seven years respectively, together with a permission and direction to such plaintiff, to take the children from the home of the defendant’s parents, or from anyone in whose possession they might be, and allowing the plaintiff to keep the said children at his parents’ home in the state of North Dakota.
The motion to fix the sum, terms, and conditions of' a supersedeas bond is denied, for the reason that the moving papers show that the trial judge did not neglect or refuse to make an order which would enable the appellant to stay proceedings upon the appeal, in so far as any further proceedings might be had under the judgment. It appears that the judgment had been partially executed before the application was made to the -district court. Under such facts the appellant is not entitled to have the executed portion of the decree stayed. We do not question the soundness of the moving party’s contention that the appellant is entitled, as a matter of right, to have the sum, terms, and conditions of a supersedeas bond fixed by the trial judge, and, in case of his neglect or refusal, by this court or a judge thereof. Comp. Laws 1913, § 7836. We cannot see that the question of the custody of the •children is in any way involved in this motion.